 



Exhibit 10.3
OFFICE LEASE (SHORT FORM)
by and between
SP4 190 S. LASALLE, L.P.,
a Delaware limited partnership,
as Landlord
and
THOMAS WEISEL PARTNERS GROUP, INC.,
a Delaware corporation,
as Tenant,
Premises:
190 South LaSalle Street,
Suite 550
Chicago, Illinois 60603

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

   
ARTICLE 1 BASIC LEASE PROVISIONS
1
ARTICLE 2 DEMISE AND TERM
2
ARTICLE 3 RENT; OPERATING EXPENSES; TAXES
3
ARTICLE 4 SECURITY DEPOSIT
4
ARTICLE 5 USE; RULES AND REGULATIONS
4
ARTICLE 6 SERVICES PROVIDED
4
ARTICLE 7 ALTERATIONS
4
ARTICLE 8 SURRENDER
5
ARTICLE 9 DAMAGE OR DESTRUCTION
5
ARTICLE 10 EMINENT DOMAIN
5
ARTICLE 11 INSURANCE; WAIVER OF SUBROGATION
5
ARTICLE 12 TRANSFER OF LANDLORD’S INTEREST
6
ARTICLE 13 TRANSFER OF TENANT’S INTEREST
7
ARTICLE 14 RELEASE, WAIVER AND INDEMNIFICATION
7
ARTICLE 15 SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATE
8
ARTICLE 16 LANDLORD’S RIGHT OF ACCESS
9
ARTICLE 17 HOLDING OVER
9
ARTICLE 18 HAZARDOUS MATERIALS
9
ARTICLE 19 RELOCATION
10
ARTICLE 20 DEFAULT
10
ARTICLE 21 REMEDIES
10
ARTICLE 22 COUNTERCLAIMS AND WAIVER OF JURY TRIAL
12
ARTICLE 23 NOTICES AND DEMANDS
13
ARTICLE 24 MISCELLANEOUS
13
SIGNATURE PAGE
15
RIDER TO LEASE
16

 



--------------------------------------------------------------------------------



 



OFFICE LEASE
     This Lease is dated for identification purposes only as of June 30, 2007,
and is made by the parties hereinafter identified as Landlord and Tenant and
upon the following terms and conditions:
ARTICLE 1
BASIC LEASE PROVISIONS

         
1.01
  Landlord and Address:   SP4 190 S. LASALLE, L.P.
c/o CB Richard Ellis Investors, LLC
515 South Flower Street, Suite 3100
Los Angeles, CA 90071
Attn: Director of Asset Management
 
       
 
  With a copy of all notices going to:   CB Richard Ellis, Inc.
190 South LaSalle Street, 40th Floor
Chicago, Illinois 60603
Attn: General Manager
 
       
 
  Rent payment address:   CBRE Investors AAF Strategic Partners IV
190 South LaSalle
23549 Network Place
Chicago, IL 60673-1235

         
1.02
  Tenant and Address:   Thomas Weisel Partners Group, Inc.
190 South LaSalle Street, Suite 550
Chicago, Illinois 60603

     
1.03
  Guarantor: None.
 
   
1.04
  Premises: Suite 550, as shown on the floor plan attached hereto as Exhibit A.
 
   
1.05
  Building: The building and improvements located at 190 South LaSalle Street,
Chicago, Illinois 60603, together with the land parcel on which it is
constructed and all appurtenances thereto.
 
   
1.06
  Term: Thirty-eight (38) full calendar months and any partial month.
 
   
1.07
  Commencement Date: August 1, 2007.
 
   
1.08
  Expiration Date: September 30, 2010 (i.e., the last day of the thirty-eighth
(38th) full calendar month following the Commencement Date.
 
   
1.09
  Base Rent:

          Approx. Annual       Dates   Base Rent / RSF     Monthly Installment
of Base Rent

 

*   If the Commencement Date is other than the first day of a calendar month,
then the rental abatement period shall be prorated for the partial months. Such
abatement shall apply solely to payment of the monthly installments of Base Rent
and Operating Expenses (including, without limitation, Taxes), but shall not be
applicable to any other charges, expenses or costs payable by Tenant under this
Lease. Landlord and Tenant agree that the abatement of rental and other payments
contained in this Section is conditional and is made by Landlord in reliance
upon Tenant’s faithful and continued performance of the terms, conditions and
covenants of this Lease and the payment of all monies due Landlord hereunder. In
the event that Tenant defaults under the terms and conditions of the Lease
beyond any applicable notice and cure

1



--------------------------------------------------------------------------------



 



    period, the unamortized portion of all conditionally abated rental shall
become fully liquidated and immediately due and payable (without limitation and
in addition to any and all other rights and remedies available to Landlord
provided herein or at law and in equity).

     
1.10
  Rentable Area of Premises: Approximately ___ rentable square feet, which is
the final agreement of the parties for the purpose of determining Base Rent.
 
   
1.11
  Tenant’s Share: The fraction determined by dividing the number of rentable
square feet within the Premises by the number of rentable square feet within the
Building. The Building contains approximately 798,782 rentable square feet of
space, which is the final agreement of the parties and not subject to
adjustment.
 
  Landlord agrees that Tenant’s Share of Taxes and Operating Expenses (in the
aggregate) shall not exceed the following rates per rentable square foot during
the corresponding calendar years:

          Capped Rate/RSF   Calendar Year
 
   
1.12
  Security Deposit: None.  
1.13
  Brokers:   Landlord’s Broker — CB Richard Ellis, Inc.
 
      Tenant’s Broker — Cushman & Wakefield  
1.14
  Allowance: None.  
1.15
  Landlord’s Management Agent and Address:   CB Richard Ellis, Inc.
190 South LaSalle Street, 40th Floor
Chicago, Illinois 60603
Attn: General Manager

     
1.16
  Permitted Uses: General office uses in keeping with the first class nature of
the Building.  
1.17
  Initial Payment: Simultaneously with the delivery of this Lease to Landlord,
Tenant shall deliver the following amounts to Landlord:

      Item   Amount

The words identified in this Article 1 shall have the meanings ascribed to them
in this Article 1 for all purposes of this Lease.
ARTICLE 2: DEMISE AND TERM. Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord the Premises in its present “as is” condition for the Term
and upon the terms, covenants and conditions set forth in this Lease. The term
of this Lease shall commence on the Commencement Date and expire on the
Expiration Date. Tenant’s entry into or occupancy of the Premises prior to the
Commencement Date for any purpose (including construction) shall be governed by
the terms and conditions of this Lease.

2



--------------------------------------------------------------------------------



 



ARTICLE 3: RENT; OPERATING EXPENSES; TAXES.
     3.01 Payment of Rent. Tenant shall pay Base Rent, Operating Expenses, Taxes
and other amounts accruing under this Lease (all amounts due hereunder being
referred to collectively as “Rent”). Except as specifically provided in this
Lease, Rent shall be paid without abatement, deduction or set off of any kind,
it being the intention of the parties that, to the full extent permitted by law,
Tenant’s covenant to pay Rent shall be independent of all other covenants
contained in this Lease, including Tenant’s continued occupancy of the Premises.
Base Rent, estimated Operating Expenses and estimated Taxes shall be payable
monthly, in advance, on the first day of each calendar month during the Term.
Rent shall be pro-rated for any partial month.
     3.02 Operating Expenses. “Operating Expenses” shall mean and include all
amounts, expenses and costs of whatever nature that Landlord incurs or pays
because of or in connection with the operation, repair, management, replacement
or maintenance of the Building, all related improvements thereto or thereon and
all machinery, equipment, landscaping, fixtures and other facilities, including
personal property, as may now or hereafter exist in or on the Building.
Operating Expenses shall be reasonably determined by Landlord. If at any time
the Building is not fully occupied or Landlord is not supplying services to all
rentable areas of the Building during an entire calendar year, then Landlord may
adjust actual Operating Expenses to Landlord’s estimate of that amount, which
would have been paid or incurred by Landlord as Operating Expenses had the
Building been fully occupied or serviced, and the Operating Expenses as so
adjusted shall be deemed to be the actual Operating Expenses for such calendar
year. The provisions of the preceding sentences will apply only to those
Operating Expenses that either vary with occupancy or by reason of one or more
tenants not receiving goods or services the cost of which constitutes all or
part of such Operating Expenses. In addition to Operating Expenses, Tenant shall
pay any and all separately metered utilities (either to the applicable provider
or to Landlord, as directed in writing by Landlord).
     3.03 Taxes. “Taxes” shall mean and include all federal, state and local
government taxes, assessments and charges of any kind or nature, whether
general, special, ordinary or extraordinary, paid by Landlord in a calendar year
with respect to the Building; provided, real estate taxes and special
assessments (except as provided below) shall be included in Taxes for a calendar
year only to the extent such taxes and assessments are paid during such calendar
year, regardless of when assessed. Tenant shall be liable for any taxes on its
paid parking spaces, if any.
     3.04 Adjustment Year; Expense Adjustment; Tax Adjustment. “Adjustment Year”
shall mean each calendar year or part thereof during the Term. In addition to
Base Rent, Tenant shall pay with respect to each Adjustment Year (i) an amount
equal to Tenant’s Share of Operating Expenses for the Adjustment Year as
reasonably estimated by Landlord (“Expense Adjustment”) and (ii) an amount equal
to Tenant’s Share of Taxes for the Adjustment Year as reasonably estimated by
Landlord (“Tax Adjustment”). As to any Adjustment Year during the Term which
does not begin on January 1st or does not end on December 31st, Expense
Adjustment and Tax Adjustment (hereinafter collectively, “Adjustments”) with
respect to such Adjustment Year shall be prorated on a per diem basis.
Adjustments with respect to each Adjustment Year shall be paid in monthly
installments in advance on the first day of each calendar month during such
Adjustment Year. If Landlord does not deliver a notice of the amount of such
estimated Adjustments as most recently communicated by Landlord to Tenant prior
to the commencement of any Adjustment Year, Tenant shall continue to pay
estimated Adjustments. If, during any Adjustment Year, Landlord reasonably
determines that Taxes or Operating Expenses for such Adjustment Year have
increased or will increase, Landlord may deliver to Tenant an updated estimate
of Adjustments for such Adjustment Year. In addition, Tenant shall pay to
Landlord within thirty (30) days after receipt of any such estimate of
Adjustments, the amount, if any, by which the aggregate installments of the
Adjustments provided in such estimate of Adjustments exceeds the aggregate
installments of the Adjustments paid by Tenant with respect to such prior
months. Within one hundred twenty (120) days after the end of each Adjustment
Year, or as soon thereafter as practicable, Landlord shall send to Tenant a
statement (the “Final Adjustment Statement”) showing (i) the calculation of the
Adjustments for such Adjustment Year, (ii) the aggregate amount of the
Adjustments previously paid by Tenant for such Adjustment Year, and (iii) the
amount, if any, by which the aggregate amount of the installments of Adjustments
paid by Tenant with respect to such Adjustment Year exceeds or is less than the
actual Adjustments for such Adjustment Year Tenant shall pay the amount of any
deficiency to Landlord within twenty (20) days after the date of such statement.
Any excess shall be credited against payments past or next due under this Lease.

3



--------------------------------------------------------------------------------



 



ARTICLE 4: SECURITY DEPOSIT. In the event of any default by Tenant hereunder,
Landlord shall have the right, but shall not be obligated, to apply or retain
all or any portion of the Security Deposit in payment of Tenant’s obligations
hereunder, but any such application or retention shall not have the effect of
curing any such default. Landlord shall not be obligated to hold the Security
Deposit as a separate fund, but may commingle the same with its other funds.
Upon expiration of the Term hereof, the Security Deposit (or the balance thereof
remaining after payment out of the same or deductions therefrom as provided
above) shall be returned to Tenant no later than thirty (30) days following such
expiration. No interest shall be payable with respect to the Security Deposit.
Landlord or any owner of the Building may transfer or assign the Security
Deposit to any new owner of the Building or to any assignee or transferee of
this Lease or may credit the Security Deposit against the purchase price of the
Building and upon such transfer or credit all liability of the transferor or
assignor of such security shall cease and come to an end, so long as the
transferee assumes the obligation. No Mortgagee (as hereinafter defined) or
person or entity who acquires legal or beneficial title to the Building from
such Mortgagee shall be liable for the return of the Security Deposit unless
such funds are actually received by such Mortgagee or purchaser.
ARTICLE 5: USE; RULES AND REGULATIONS. Tenant shall use and occupy the Premises
solely for the Permitted Uses and for no other use or purpose. Tenant shall not
commit, or suffer to be committed, any annoyance, waste, nuisance, act or thing
against public policy, or which may disturb the quiet enjoyment of Landlord or
any other tenant or occupant of the Building. Tenant and or its agents,
employees or contractors shall not deface or damage the Building in any manner.
Tenant shall comply, and shall cause its employees, agents, clients, customers,
guests and invitees to comply, with the rules and regulations attached hereto as
Exhibit D, and such revised or additional rules and regulations adopted by
Landlord during the Term and applied generally to all office tenants of the
Building. Nothing contained in this Lease shall be construed to impose upon
Landlord any duty or obligation to enforce said rules and regulations or the
terms, covenants and conditions of any other lease against any other tenant or
any other persons, and Landlord shall not be liable to Tenant for violation of
the same by any other tenant, its employees, agents, guests, invitees,
licensees, customers, clients, family members, or by any other person. Tenant
shall, at its own expense, keep the Premises clean and safe and in as good
repair and condition as when delivered, reasonable wear and tear casualty
excepted.
ARTICLE 6: SERVICES PROVIDED. Landlord shall maintain the common areas,
landscaped areas, parking areas, and structural components of the Building in
good condition and repair and substantially consistent with similar class-A
office buildings in the applicable submarket. Landlord shall furnish
Building-standard services, including, without limitation, HVAC service
(weekdays 8:00 a.m. to 6:00 p.m., and Saturdays 8:00 a.m. to 1:00 p.m.),
janitorial service, hot and cold water and applicable utilities substantially
consistent with the services provided by similar class-A office buildings in the
same sub-market as the Building and substantially consistent with prior
operating history of the Building. The connected electrical load for the
Premises shall not be less then 5 watts per square foot. Any above-standard
services or services requested to be provided outside of Building-standard hours
may incur an extra cost to Tenant. Landlord shall have exclusive control over
all common areas of the Building, including the parking areas, and may take
whatever actions it deems to be commercially reasonable in exercising such
control.
ARTICLE 7: ALTERATIONS. Tenant shall not, without Landlord’s prior written
consent, permit any alteration, improvement, addition or installation in or to
the Premises without the prior written consent of Landlord, which consent shall
not be unreasonably withheld, conditioned or delayed. Hanging art customarily
associated with standard offices shall not require Landlord’s consent. All
contractors and subcontractors must meet with Landlord’s insurance requirements,
as may be revised from time to time, and meet with the prior written approval of
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. Tenant agrees not to allow any lien of any mechanic or materialman to
be placed or filed against the Premises or the Building. In case any such lien
shall be filed, Tenant shall immediately satisfy and release such lien of
record, or, at Tenant’s sole cost and expense, provide a lien and completion
bond in an amount equal to one and one-half times the estimated cost of such
improvements, to insure Landlord against any liability for mechanic’s liens and
to insure completion of the work. Landlord shall provide Building standard suite
signage and elevator directional signage at its sole cost upon initial
occupancy. Subsequent changes shall be at the sole expense of Tenant and subject
to Landlord’s review and approval, not to be unreasonably withheld. Tenant shall
pay to Landlord Landlord’s standard construction management fee of five percent
(5%) of the hard and soft costs of all work, except for improvements that do not
require Landlord’s consent. Landlord acknowledges that Tenant is considering

4



--------------------------------------------------------------------------------



 



adding an enclosed computer room within the Premises that may require additional
cooling and/or changes to the Building systems (any construction or alterations
related thereto shall be subject to the terms of this Article 7). As a condition
of Landlord’s consent to the computer room, Landlord may require Tenant remove
the application alterations and restore the affected areas.
ARTICLE 8: SURRENDER OF THE PREMISES. At the termination of this Lease, by lapse
of time or otherwise, Tenant shall surrender possession of the Premises to
Landlord and deliver all keys to the Premises and all locks therein to Landlord
and make known to Landlord the combination of all combination locks in the
Premises, and shall return the Premises and all equipment and fixtures of
Landlord therein to Landlord in broom clean condition and in as good condition
as when Tenant originally took possession, ordinary wear and tear excepted, and
all of Tenant’s furniture, wiring and personal property removed, failing which
Landlord may restore the Premises and such equipment and fixtures to such
condition and Tenant shall pay the cost thereof to Landlord on demand. Any
property remaining in the Premises following the Expiration Date or sooner
termination of this Lease shall be deemed to be the property of Landlord and
Landlord may dispose of the same (this Lease being a bill of sale therefor).
Tenant shall have no obligation to remove any Alterations made in accordance
with Article 7 unless at the time of granting the approval Landlord advises
Tenant that Landlord will require the removal of such alterations.
ARTICLE 9: DAMAGE OR DESTRUCTION. If the Premises or the Building shall be so
damaged or destroyed by fire or other casualty so as to render them untenantable
for a period of in excess of sixty (60) days, then Landlord, at its sole option,
shall have the right to cancel and terminate this Lease. If not terminated, then
Landlord shall repair and restore the Premises with all reasonable speed to
substantially the same condition as immediately prior to such damage or
destruction, and the Rent or a just and proportionate part thereof, according to
Tenant’s ability to utilize the Premises in its damaged condition, shall be
abated until the Premises shall have been repaired and restored by Landlord. But
if the Premises shall be so lightly damaged by fire or other casualty as not to
be rendered untenantable, then Landlord agrees to repair the Premises with
reasonable promptness and the rent accrued and accruing, shall not cease.
“Untenantable” Premises shall be such as to not allow Tenant to transact and
effectuate its operations in the ordinary course of business.
ARTICLE 10: EMINENT DOMAIN. In the event that the whole or a substantial part of
the Premises shall be condemned or taken in any manner for any public or
quasi-public use (or sold under threat of such taking), and as a result thereof,
the remainder of the Premises cannot be used for the same purpose as prior to
such taking, the Lease shall terminate as of the date possession is taken. If
less than a substantial part of the Premises shall be so condemned or taken (or
sold under threat thereof) and after such taking the Premises can be used for
the same purposes as prior thereto, the Lease shall cease only as to the part so
taken as of the date possession shall be taken by such authority, and Tenant
shall pay full Rent up to that date (with appropriate refund by Landlord of such
Rent attributable to the part so taken as may have been paid in advance for any
period subsequent to the date possession is taken) and thereafter Base Rent and
Adjustments shall be equitably adjusted to reflect the reduction in the Premises
by reason of such taking, Landlord shall, at its expense, make all necessary
repairs or alterations to the Building so as to constitute the remaining
Premises a complete architectural unit, provided that Landlord shall not be
obligated to undertake any such repairs or alterations if the cost thereof
exceeds the award resulting from such taking. Landlord shall be entitled to
receive the entire award, including the damages for the property taken and
damages to the remainder, with respect to any condemnation proceedings affecting
the Building; however, Tenant may make a separate claim against the condemnor
for any damage to its business or for relocation costs.
ARTICLE 11: INSURANCE; WAIVER OF SUBROGATION.
11.01 Tenant’s Liability Insurance. Tenant shall procure and maintain at its own
cost an occurrence form commercial general liability policy with such limits as
may be reasonably requested by Landlord from time to time (which as of the date
hereof shall be not less than $1,000,000 under a combined single limit of
coverage, $2,000,000 aggregate and $2,000,000 umbrella) insuring Landlord,
Landlord’s Related Parties and Tenant from claims, demands or actions for injury
to or death of any person or persons and for damage to property made by, or on
behalf of, any person or persons, firm or corporation, arising from, related to
or connected with the Premises. The insurance shall name Landlord and Landlord’s
Managing Agent (and, if requested by Landlord or any mortgagee, include any
mortgagee) and their respective agents and employees as additional insureds.
Tenant’s insurance shall be primary to Landlord’s insurance and Landlord’s
insurance shall be excess to and not contribute with Tenant’s insurance.
Certificates of insurance, copies of

5



--------------------------------------------------------------------------------



 



additional insured endorsements evidencing the coverage required and
satisfactory evidence of payment of the premium shall be provided to Landlord
prior to the commencement of the Term and each renewal thereof not less than
thirty (30) days prior to the expiration of the policy.
11.02 Tenant’s Property Insurance. Tenant shall carry insurance of the type
typically referred to as “all risks” insurance that is at least as broad in
scope as the ISO Causes of Loss — Special Form (CP 10 30) covering the full
replacement cost of alterations, betterments and tenant improvements in the
Premises and its interest in all its personal property and trade fixtures
located on or within the Building, including, without limitation, its office
furniture, equipment and supplies. Landlord recommends that Tenant shall also
carry business interruption, and Tenant waives all claims against Landlord that
could have been covered had Tenant purchased such a policy.
11.03 Additional Coverage. Tenant shall also carry a policy of Workers’
Compensation insurance that satisfies all legal requirements of the State in
which the Premises is located. Additionally, Landlord may require that Tenant
carry other forms of insurance; provided that the same are commercially
reasonable and in keeping with the insurance requirements of owners of similar
properties in the applicable submarket in which the Premises is located.
11.04 Increase in Coverage. Landlord may, by notice to Tenant, require an
increase in coverage if, in the reasonable opinion of Landlord, the insurance
specified in this Article 11 is no longer considered adequate to maintain a
reasonable level of insurance protection. If Tenant fails to maintain and secure
the insurance coverage required under this Article then Landlord shall have, in
addition to all other remedies provided herein and by law, the right, but not
the obligation, to procure and maintain such insurance, the cost of which shall
be due and payable to Landlord by Tenant within ten (10) business days after
written demand.
11.05 Waiver of Subrogation. Notwithstanding any other provision of this Lease
to the contrary, Landlord and Tenant each hereby waive all rights of action
against the other for loss or damage to the Premises, or the Building and
property of Landlord and Tenant in the Building, which loss or damage is insured
or is required pursuant to this Lease to be insured by valid and collectible
insurance policies to the extent of the proceeds collected or collectible under
such insurance policies, subject to the condition that this waiver shall be
effective only when the waiver is permitted by such insurance policies or when,
by the use of good faith effort, such waiver could have been permitted in the
applicable insurance policies.
11.06 Acceptable Insurers. All insurance policies shall be in forms reasonably
satisfactory to Landlord and any mortgagee of the building and placed with
insurers admitted in the State where the property is located. All insurance
shall be issued by insurers with an A. M. Best rating of A-, VII or better.
11.07 Cancellation. The aforesaid insurance policies shall provide at least
thirty (30) days’ prior written notice of cancellation (unless such cancellation
is due to non-payment of premiums, in which event ten (10) days’ prior written
notice shall be required). If Tenant receives notice of cancellation, Tenant
shall notify the Landlord and Landlord’s Management Agent in writing within five
(5) business days of receiving such notice.
11.08 Increased Costs. Tenant shall not conduct or permit to be conducted by its
employees, agents, guests or invitees any activity, or place any equipment in or
about the Premises or the Building that will in any way increase the cost of
fire insurance or other insurance on the Building. If any increase in the cost
of fire insurance or other insurance is stated by any insurance company or by
the applicable Insurance Rating Bureau, if any, to be due to any activity or
equipment of Tenant in or about the Premises or the Building, such statement
shall be conclusive evidence that the increase in such cost is due to such
activity or equipment and, as a result thereof, Tenant shall be liable for the
amount of such increase. Tenant shall reimburse Landlord for such amount upon
written demand from Landlord and any such sum shall be considered additional
Rent payable hereunder. Tenant, at its sole expense, shall comply with any and
all requirements of any insurance organization or company necessary for the
maintenance of reasonable fire and public liability insurance covering the
Premises and the Building.
ARTICLE 12: TRANSFER OF LANDLORD’S INTEREST. As used in this Lease, the term
“Landlord” means only the current owner of the fee title to the Building or the
leasehold estate under a ground lease of the Building at the time in question.
Each Landlord is obligated to perform the obligations of Landlord under this
Lease only during the

6



--------------------------------------------------------------------------------



 



time such Landlord owns such interest or title. Any Landlord who transfers its
title or interest in the Building is relieved of all liabilities for the
obligations of Landlord under this Lease to be performed on or after the date of
transfer. Tenant agrees to look solely to the transferee with respect to all
matters in connection with this Lease.
ARTICLE 13: TRANSFER OF TENANT’S INTEREST. Tenant shall not sell, assign,
encumber, mortgage or transfer this Lease or any interest therein, sublet or
permit the occupancy or use by others of the Premises or any part thereof, or
allow any transfer hereof of any lien upon Tenant’s interest by operation of law
or otherwise (collectively, a “Transfer”) without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. Tenant shall pay to Landlord a flat fee of $500.00 for any request to
Transfer. Tenant shall provide written notice of the proposed assignee,
sublettee or transferee, as applicable, which notice shall provide Landlord with
(i) the name and address of the proposed subtenant, assignee, pledgee, mortgagee
or transferee, (ii) a reasonably detailed description of such person or entity’s
business, (iii) detailed financial references for such person or entity, (iv) a
true and complete copy of the proposed sublease, assignment, pledge, mortgage or
other conveyance and all related documentation, and (v) such other information
as Landlord may reasonably require. Fifty percent (50%) of all excess Rent (or
additional consideration) shall be and become the property of Landlord and shall
be paid to Landlord as it is received by Tenant, less Tenant’s reasonable
brokerage (excluding commissions paid to brokers who are Tenant’s affiliates),
legal and other expenses (“Tenant’s Costs”) incurred in connection with such
assignment or, in the case of a sublease, less the monthly pro rata share of
such Tenant’s Costs as determined by dividing such Tenant’s Costs by the number
of months in the term of such sublease. If Tenant shall sublet the Premises or
any part thereof, Tenant shall be responsible for all actions and neglect of the
subtenant and its officers, partners, employees, agents, guests and invitees as
if such subtenant and such persons were employees of Tenant. Nothing in this
Section shall be construed to relieve Tenant from the obligation to obtain
Landlord’s prior written consent to any proposed sublease. Tenant shall remain
liable under this Lease (as may be amended) regardless of whether any Transfer
was approved by Landlord or whether Landlord’s approval was required. Landlord
shall have the right, to be exercised by giving written notice to Tenant within
ten (10) business days after receipt of Tenant’s notice, to recapture the space
described in Tenant’s notice and such recapture notice shall, if given, cancel
and terminate this Lease. If Landlord shall elect to give the aforesaid
recapture notice with respect thereto, then the Term shall expire and end on the
date stated in Tenant’s notice as fully and completely as if that date had been
herein definitely fixed for the expiration of the Term.
ARTICLE 14: RELEASE, WAIVER AND INDEMNIFICATION.
     14.01 Release. To the extent not expressly prohibited by law or due to the
negligence of Landlord or its agents, employees or contractors, Tenant releases
Landlord, its beneficiaries, mortgagees, stockholders, agents (including,
without limitation, management agents), partners, officers, servants and
employees, and their respective agents, partners, officers, servants and
employees (“Related Parties”), from and waives all claims for damages to person
or property sustained by Tenant or by any occupant of the Premises or the
Building, or by any other person, resulting directly or indirectly from fire or
other casualty, any existing or future condition, defect, matter or thing in the
Premises, the Building or any part thereof, or from any equipment or
appurtenance therein, or from any accident in or about the Building, or from any
act of neglect of any tenant or other occupant of the Building or of any other
person, other than Landlord or its agents.
     14.02 Tenant’s Indemnification. To the extent not expressly prohibited by
law or due to the negligence of Landlord or its agents, employees or
contractors, Tenant agrees to hold harmless and indemnify Landlord and
Landlord’s Related Parties from and against claims, damages and liabilities,
including reasonable attorneys’ fees, for injuries to all persons and damage to
or theft or misappropriation or loss of property, relating directly or
indirectly to (i) the use or occupancy of the Premises by Tenant or its agents,
employees or contractors, or otherwise occurring on or about the Premises,
(ii) any breach or default on the part of Tenant in the performance of any
covenant or agreement on the part of Tenant to be performed pursuant to the
terms of this Lease, or (iii) any negligence or willful misconduct of, or
violation of any law by, Tenant, its agents, employees, or contractors. In the
event any action or proceeding is brought against Landlord or Landlord’s Related
Parties by reason of any such claims, then, upon notice from Landlord, Tenant
covenants to defend such action or proceeding by counsel reasonably satisfactory
to Landlord.
     14.03 Landlord’s Indemnification. Subject to applicable waivers of
subrogation, releases, and limitations on liability, Landlord shall defend and
hold Tenant and its officers, directors, partners and employees harmless from
and

7



--------------------------------------------------------------------------------



 



against all liabilities, losses, demands, actions, expenses or claims, including
reasonable attorneys’ fees and court costs but excluding consequential damages,
for injury to or death of any person or for damage to any property to the extent
such are determined to be caused by the negligence or willful misconduct of
Landlord, its agents, employees, or contractors in or about the Premises or
Building. None of the events or conditions set forth in this paragraph shall be
deemed a constructive or actual eviction or entitle Tenant to any abatement or
reduction of Rent.
     14.04 Limitation on Landlord’s Liability. Tenant agrees that in the event
Tenant shall have any claim against Landlord or Landlord’s Related Parties under
this Lease arising out of the subject matter of this Lease, Tenant’s sole
recourse shall be against Landlord’s interest in the Building, for the
satisfaction of any claim, judgment or decree requiring the payment of money by
Landlord or Landlord’s Related Parties as a result of a breach hereof or
otherwise in connection with this Lease, and no other property or assets of
Landlord, Landlord’s Related Parties or their successors or assigns, shall be
subject to the levy, execution or other enforcement procedure for the
satisfaction of any such claim, judgment, injunction or decree. Under no
circumstances shall Landlord be liable for, and Tenant hereby waives,
consequential, punitive, special, or exemplary damages, or any damages similar
thereto.
ARTICLE 15: SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATE.
     15.01 Subordination. Tenant shall, upon the written request of Landlord,
agree to the subordination of this Lease and the lien hereof to the lien of any
present or future mortgage upon the Premises irrespective of the time of
execution or the time of recording of any such mortgage. In the event of
subordination of this Lease, Landlord will attempt to obtain from the holder of
any such mortgage, a written agreement with Tenant to the effect that (A) in the
event of a foreclosure or other action taken under the mortgage by the holder
thereof, this Lease and the rights of Tenant hereunder shall not be disturbed
but shall continue in full force and effect so long as Tenant shall not be in
default hereunder; and (B) such holder will agree that in the event it or any
successor assign shall be in possession of the Premises, that so long as Tenant
shall observe and perform all of the obligations of Tenant to be performed
pursuant to this Lease, such mortgagee will perform all obligations of Landlord
required to be performed under this Lease. The word “Mortgage” as used herein
includes mortgages, deeds of trust and any sale leaseback transactions, or other
similar instruments, and modifications, extensions, renewals, and replacements
thereof, and any and all advances thereunder. Tenant shall execute any
applicable subordination agreement attached to this Lease.
     15.02 Mortgagee’s Notice and Cure Rights. Tenant agrees to give any lien
holder of which Tenant has prior written notice a copy of any notice or claim of
default served upon Landlord. Tenant further agrees that if Landlord shall have
failed to cure such default within thirty (30) days after such notice to
Landlord (or if such default cannot be cured or corrected within that time, then
such additional time as may be necessary if Landlord has commenced within such
thirty (30) days and is diligently pursuing the remedies or steps necessary to
cure or correct such default), then the mortgagee shall have an additional
thirty (30) days within which to cure or correct such default (or if such
default cannot be cured or corrected within that time, then such additional time
as may be necessary if such mortgagee has commenced within such thirty (30) days
and is diligently pursuing the remedies or steps necessary to cure or correct
such default, including the time necessary to obtain possession if possession is
necessary to cure or correct such default) before Tenant may exercise any right
or remedy which it may have on account of any such default of Landlord.
     15.03 Estoppel Certificate. Tenant agrees that from time to time, upon not
less than ten (10) business days’ prior written request by Landlord, Tenant will
promptly complete, execute and deliver to Landlord or any party or parties
designated by Landlord a statement in writing certifying: (i) that this Lease is
unmodified and in full force and effect (or if there have been modifications
that the same are in full force and effect as modified and identifying the
modifications); (ii) the dates to which the Rent and other charges have been
paid; (iii) that the Premises have been unconditionally accepted by Tenant (or
if not, stating with particularity the reasons why the Premises have, not been
unconditionally accepted); (iv) the amount of any Security Deposit held
hereunder; (v) that, so far as the party making the certificate knows, Landlord
is not in default under any provisions of this Lease, if such is the case, and
if not, identifying all defaults with particularity; and (vi) any other matter
reasonably requested by Landlord. Any purchaser or Mortgagee of any interest in
the Building shall be entitled to rely on said statement.

8



--------------------------------------------------------------------------------



 



     15.04 Quiet Enjoyment. Upon payment by Tenant of the rents herein provided,
and upon the observance and performance of all the covenants, terms and
conditions on Tenant’s part to be observed and performed, Tenant shall peaceably
and quietly hold and enjoy the Premises for the Term without hindrance or
interruption by Landlord or any other person or persons lawfully or equitably
claiming by, through or under Landlord, subject, nevertheless, to the terms and
conditions of this Lease, and any mortgage and/or deed of trust to which this
Lease is subordinate.
ARTICLE 16: LANDLORD’S RIGHT OF ACCESS. Landlord and its contractors and
representatives shall have the right to enter the Premises at all reasonable
times to perform janitorial and cleaning services and, after verbal notice
(except in the case of emergencies), to inspect the same, to make repairs,
alterations and improvements, to maintain the Premises and the Building,
specifically including, but without limiting the generality of the foregoing, to
make repairs, additions or alterations within the Premises to mechanical,
electrical and other facilities serving other premises in the Building, to post
such reasonable notices as Landlord may desire to protect its rights, to exhibit
the Premises to mortgagees and purchasers, and, during the one hundred eighty
(180) days prior to the expiration of the Term, to exhibit the Premises to
prospective tenants. In the event the Premises is vacant, Landlord may place
upon the doors or in the windows of the Premises any usual or ordinary “To Let,”
“To Lease,” or “For Rent” signs. Tenant shall permit Landlord to erect, use,
maintain and repair pipes, cables, conduit, plumbing, vents and wires, in, to
and through the Premises to the extent Landlord may now or hereafter deem
necessary or appropriate for the proper operation, maintenance and repair of the
Building and any portion of the Premises. In exercising its rights under this
Article 16, Landlord will use reasonable efforts to minimize any interference
with Tenant’s use or occupancy of the Premises, provided that Landlord will not
be obligated to provide overtime labor or perform work after regular Building
hours.
ARTICLE 17: HOLDING OVER. If Tenant retains possession of the Premises or any
part thereof after the termination of the Term or any extension thereof, by
lapse of time or otherwise, Tenant, unless Landlord otherwise elects, shall
become a tenant at sufferance and shall pay Landlord monthly Rent at one hundred
fifty percent (150%) of the rate of Base Rent and Adjustments in effect for the
month immediately preceding said holding over, computed on a per month basis,
for each month or part thereof (without reduction for any such partial month)
that Tenant thus remains in possession. The provisions of this Article 17 do not
exclude Landlord’s right of reentry or any other right hereunder.
ARTICLE 18: HAZARDOUS MATERIALS. The term “Hazardous Substances”, as used in
this lease shall mean pollutants, contaminants, toxic or hazardous wastes, or
any other substances, the use and/or the removal of which is required or the use
of which is restricted, prohibited or penalized by any “Environmental Law”,
which term shall mean any federal, state or local law, ordinance or other
statute of a governmental or quasi governmental authority relating to pollution
or protection of the environment. Tenant hereby agrees that (A) no activity will
be conducted on the Premises that will produce any Hazardous Substance, except
for such activities that are part of the ordinary course of Tenant’s business
activities (the “Permitted Activities”) provided said Permitted Activities are
conducted in accordance with all Environmental Laws and have been approved in
advance in writing by Landlord; Tenant shall be responsible for obtaining any
required permits and paying any fees and providing any testing required by any
governmental agency; (B) the Premises will not be used in any manner for the
storage of any Hazardous Substances except for the temporary storage of such
materials that are used in the ordinary course of Tenant’s business (the
“Permitted Materials”) provided such Permitted Materials are properly stored in
a manner and location meeting all Environmental Laws and approved in advance in
writing by Landlord; (C) Tenant will not permit any Hazardous Substances to be
brought onto the Premises, Building, or surrounding land, except for the
Permitted Materials described above, and if so brought or found located thereon,
the same shall be immediately removed, with proper disposal, and all required
cleanup procedures shall be diligently undertaken pursuant to all Environmental
Laws. Should it be determined, in Landlord’s sole opinion, that said Permitted
Materials are being improperly stored, used, or disposed of, then Tenant shall
immediately take such corrective action as requested by Landlord. Should Tenant
fail to take such corrective action within 24 hours, Landlord shall have the
right to perform such work and Tenant shall promptly reimburse Landlord for any
and all costs associated with said work. If at any time during or after the
Lease Term, the Premises is found to be so contaminated or subject to said
conditions, Tenant shall diligently institute proper and thorough cleanup
procedures at Tenant’s sole cost, and Tenant agrees to indemnify, defend and
hold harmless Landlord, its lenders, any managing agents and leasing agents of
the Premises, and their respective agents, partners, officers, directors and
employees, from all claims, demands, actions, liabilities, costs, expenses,
damages (actual or punitive) and obligations of any nature arising from or as a
result of the use of the Premises by Tenant. The foregoing indemnification and
the responsibilities of Tenant shall survive the termination or expiration of
this Lease.

9



--------------------------------------------------------------------------------



 



ARTICLE 19: RELOCATION. Landlord may, at any time, but only on one (1) occasion,
relocate Tenant to another area of the Building (herein referred to as “new
premises”) providing the new premises shall be on or above the 5th floor and
similar to the Premises in rentable square footage, number of windowed offices,
desirability and use for Tenant’s purposes. Landlord will not relocate Tenant
for at least one (1) year after the Commencement Date. Landlord agrees to pay
all reasonable expenses of Tenant incident to such substitution and for
improving the new premises so that they are substantially similar to the
Premises, including, without limitation, moving expenses, cabling costs and the
cost of stationery and letterhead rendered useless. Landlord shall give Tenant
at least sixty (60) days’ notice before making such change. Tenant shall
cooperate with Landlord in all reasonable ways to facilitate the move. If Tenant
fails to so cooperate, Landlord shall be relieved of all responsibility for
damage or injury to Tenant or its property during such move, except as caused by
Landlord’s actual negligence.
Tenant may elect to have the physical move occur during weekend or evening hours
in order to minimize an affect on Tenant’s business. Tenant shall not be
required to physically move until such time as the new premises is read for
business to be conducted therefrom.
If the new premises is larger than the original Premises, Tenant shall not be
liable for any increase in Base Rent. If the new premises are smaller than the
original Premises, then Base Rent shall be reduced proportionately. Tenant’s
Share shall be adjusted proportionately.
ARTICLE 20: DEFAULT. The occurrence of any one or more of the following matters
constitutes a default (“Default”) by Tenant under this Lease:
     (a) Failure by Tenant to pay, within five (5) days after the due date, any
Rent or any other amounts due and payable by Tenant under this Lease; provided,
however, Tenant shall be entitled to written notice and a five (5) day cure
period on two (2) occasions during any twelve (12) month period;
     (b) Failure by Tenant to observe or perform any other covenant, agreement,
condition or provision of this Lease, if such failure shall continue for fifteen
(15) days after written notice thereof to Tenant by Landlord; provided, however,
Tenant may have a longer period to cure (not to exceed sixty (60) days) provided
that Tenant promptly commences and diligently pursues such cure to completion;
     (c) Tenant or any guarantor of this Lease becomes insolvent or bankrupt or
admits in writing its inability to pay its debts as they mature, makes an
assignment for the benefit of creditors, or applies for or consents to the
appointment of a trustee or receiver for itself or for all or a part of its
property; and
     (d) Tenant shall repeatedly default in the timely payment of Rent or any
other charges required to be paid, or shall repeatedly default in keeping,
observing or performing any other covenant, agreement, condition or provision of
this Lease, whether or not Tenant shall timely cure any such payment or other
default. For the purposes of this subsection, the occurrence of similar defaults
three (3) times during any twelve (12) month period shall constitute a repeated
default.
Any notice periods provided for under this Article shall run concurrently with
any statutory notice periods, and any notice given hereunder may be given
simultaneously with or incorporated into any such statutory notice.
ARTICLE 21: REMEDIES.
     21.01 Landlord’s Remedies. If a Default occurs, Landlord shall have the
following rights and remedies, which shall be distinct, separate and cumulative,
and which may be exercised by Landlord concurrently or consecutively in any
combination and which shall not operate to exclude or deprive Landlord of any
other right or remedy which Landlord may have at law or in equity:

10



--------------------------------------------------------------------------------



 



     (a) Landlord may terminate this Lease by giving to Tenant notice of
Landlord’s intention to do so, in which event the Term shall end, and all right,
title and interest of Tenant hereunder shall expire, on the date stated in such
notice;
     (b) Landlord may terminate the right of Tenant to possession of the
Premises by any lawful means, without terminating this Lease. In such event,
Tenant’s obligations under this Lease shall continue in full force and effect
and Landlord shall be entitled to recover from Tenant all damages incurred by
Landlord by reason of Tenant’s default, not limited to those set forth herein;
and
     (c) Landlord may enforce the provisions of this Lease and may enforce and
protect the rights of Landlord hereunder by a suit or suits in equity or at law
for the specific performance of any covenant or agreement contained herein, or
for the enforcement of any other appropriate legal or equitable remedy,
including injunctive relief and recovery of all moneys due or to become due from
Tenant under any of the provisions of this Lease.
     21.02 Surrender of Possession. If Landlord exercises either of the remedies
provided for in subparagraphs (a) and (b) of Article 21.01, Tenant shall
surrender possession and vacate the Premises immediately and deliver possession
thereof to Landlord, and Landlord may then, or at any time thereafter, re-enter
and take complete and peaceful possession of the Premises, full and complete
license so to do being granted to Landlord, and Landlord may remove all property
therefrom, without being deemed in any manner guilty of trespass, eviction or
forcible entry and detainer and without relinquishing Landlord’s right to Rent
or any other right given to Landlord hereunder or by operation of law.
     21.03 Damages. If Landlord terminates the right of Tenant to possession of
the Premises without terminating this Lease, such termination of possession
shall not release Tenant, in whole or in part, from Tenant’s obligation to pay
the Rent hereunder for the full stated Term, and Landlord shall have the right
to the immediate recovery of all such amounts. Alternatively, at Landlord’s
option, Landlord shall have the right, from time to time, to recover from
Tenant, and Tenant shall remain liable for, all Base Rent and additional Rent
and any other sums then due under this Lease during the period from the date of
such notice or termination of possession to the end of the Term. Landlord may
file suit from time to time to recover any such sums and no suit or recovery by
Landlord of any such sums or portion thereof shall be a defense to any
subsequent suit brought for any other sums due under this Lease. Alternatively,
if Landlord elects to terminate this Lease, Landlord shall be entitled to
recover from Tenant all Base Rent and additional Rent accrued and unpaid for the
period up to and including such termination date, as well as all other
additional sums payable by Tenant hereunder. In addition, Landlord shall be
entitled to recover, as damages for loss of the benefit of its bargain and not
as a penalty, the sum of (x) the unamortized cost to Landlord, computed and
determined in accordance with generally accepted accounting principles, of any
tenant improvements provided by Landlord at its expense, (y) the aggregate sum
which at the time of such termination represents the excess, if any, or the
present value of the aggregate Base Rent and additional Rent (as reasonably
estimated by Landlord) for the remainder of the Term over the then present value
of the then aggregate fair rental value of the Premises for the balance of the
Term, immediately prior to such termination, such present worth to be computed
in each case on the basis of a six percent (6%) per annum discount from the
respective dates upon which rentals would have been payable hereunder had the
Term not been terminated, and (z) any damages in addition thereto, including
reasonable attorneys’ fees and court costs, which Landlord shall have sustained
by reason of the breach of any of the covenants of this Lease other than for the
payment of Rent.
     21.04 Reletting. In the event Landlord terminates the right of Tenant to
possession of the Premises without terminating this Lease as aforesaid, Landlord
shall use reasonable efforts to relet the Premises or any part thereof for the
account of Tenant for such rent, for such time (which may be for a term
extending beyond the Term) and upon such terms as Landlord in Landlord’s sole
discretion shall determine (including concessions of free rent and other
inducements to prospective tenants), and Landlord shall not be required to
accept any tenant offered by Tenant or to observe any instructions given by
Tenant relative to such reletting and may give the leasing of any unleased space
in the Building priority over the reletting of the Premises. Also, in any such
event, Landlord may make repairs, alterations and additions in or to the
Premises and redecorate the same to the extent deemed by Landlord necessary,
and, in connection therewith, change the locks to the Premises, and Tenant shall
upon demand pay the cost thereof together with Landlord’s expenses of reletting.
Landlord may collect the rents from any such reletting and apply the same first
to the payment of the expenses of re-entry, redecoration, repair and alterations
and the expense of reletting (including without limitation brokers’ commissions
and reasonable attorneys’ fees) and second to the payment of Rent herein
provided to be paid by

11



--------------------------------------------------------------------------------



 



Tenant. Any excess or residue shall operate only as an offsetting credit against
the amount of Rent as the same theretofore became or thereafter becomes due and
payable hereunder, but the use of such offsetting credit to reduce the amount of
Rent due Landlord, if any, shall not be deemed to give Tenant any right, title
or interest in or to such excess or residue and any such excess or residue shall
belong solely to Landlord. No such re-entry or repossession, repairs,
alterations and additions, or reletting shall be construed as an eviction or
ouster of Tenant, an election on Landlord’s part to terminate this Lease or an
acceptance of a surrender of this Lease, unless a written notice of such
intention be given to Tenant, or shall operate to release Tenant in whole or in
part from any of Tenant’s obligations hereunder. Landlord may, at any time and
from time to time, sue and recover judgment for any deficiencies remaining after
the application of the proceeds of any such reletting.
     21.05 Removal of Tenant’s Property. All property removed from the Premises
by Landlord pursuant to any provisions of this Lease or of law shall be handled,
removed or stored by Landlord at the cost, expense and risk of Tenant, and
Landlord, shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay Landlord upon demand for all expenses
incurred by Landlord in such removal and storage.
     21.06 Costs. Tenant shall pay all costs, charges and expenses, including,
without limitation, court costs and reasonable attorneys’ fees incurred by
Landlord or its beneficiaries in enforcing Tenant’s obligations under this
Lease, in the exercise by Landlord of any of its remedies in the event of a
default, in any litigation, negotiation or transactions in which Tenant causes
Landlord, without Landlord’s fault, to become involved or concerned, or in
consideration of any request for approval of or consent to any action by Tenant
which is prohibited by this Lease or which may be done only with Landlord’s
approval or consent, whether or not such approval or consent is given.
     21.07 Late Charges. At the option of Landlord, Landlord may impose a late
payment fee equal to ten percent (10%) of the amount due if any payment of Rent
is paid more than five (5) days after its due date. In addition, any amount due
hereunder shall bear interest after default in the payment thereof at the annual
rate of eighteen percent (18%), provided that in no event shall such interest
rate exceed the highest legal interest rate for business loans. Further, to
partially compensate Landlord for banking, administrative and accounting costs,
Tenant shall pay to Landlord a fee of $100.00 (which may be increased from time
to time, upon prior written notice) per occurrence for any check received for
payments under this Lease that is not immediately honored for any reason
whatsoever (including, with out limitation, insufficient funds), which fee shall
be in addition and without limitation to any other amounts claimed by Landlord.
     21.08 Landlord’s Right to Perform Tenant’s Duties. If Tenant fails timely
to perform any of its duties under this Lease, Landlord shall have the right
(but not the obligation), after the expiration of any grace period specifically
provided by this Lease, to perform such duty on behalf and at the expense of
Tenant without further notice to Tenant, and all sums expended or expenses
incurred by Landlord in performing such duty shall be deemed to be Rent under
this Lease and shall be due and payable to Landlord upon demand by Landlord.
     21.09 Cumulative Rights. All of Landlord’s rights and remedies under this
Lease shall be cumulative with and in addition to any and all rights and
remedies which Landlord may have at law or in equity. Any specific remedy
provided for in any provision of this Lease shall not preclude the concurrent or
consecutive exercise of a remedy provided for in any other provision hereof.
ARTICLE 22: COUNTERCLAIMS AND WAIVER OF JURY TRIAL. EXCEPT FOR COMPULSORY OR
MANDATORY COUNTERCLAIMS, Tenant hereby waives any right to plead any
counterclaim, offset or affirmative defense in any action or proceedings brought
by Landlord against Tenant for any eviction proceedings. This shall not,
however, be construed as a waiver of Tenant’s right to assert any claim in a
separate action brought by Tenant against Landlord, subject, however, to the
terms and conditions of Article 14 above. TO THE EXTENT PERMITTED BY LAW,
LANDLORD AND TENANT AND THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS AND
EMPLOYEES AGREE THAT EACH SHALL, AND DO HEREBY, WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY, BETWEEN OR AGAINST THE PARTIES
HERETO OR THEIR SUCCESSORS OR ASSIGNS OR THEIR RESPECTIVE OFFICERS, DIRECTORS,
AGENTS AND EMPLOYEES ON ANY MATTERS ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, AND/OR TENANT’S USE OR
OCCUPANCY OF THE

12



--------------------------------------------------------------------------------



 



PREMISES. THIS WAIVER IS MADE FREELY AND VOLUNTARILY, WITHOUT DURESS AND ONLY
AFTER EACH OF THE PARTIES HERETO HAS HAD THE BENEFIT OF ADVICE FROM LEGAL
COUNSEL ON THIS SUBJECT.
ARTICLE 23: NOTICES AND DEMANDS. All notices, demands, approvals, consents,
requests for approval or consent or other writings in this Lease provided to be
given, made or sent by either party hereto to the other (“Notice”) shall be in
writing and shall be deemed to have been fully given, made or sent when made by
personal service or by nationally- recognized overnight courier, and properly
addressed to the addresses set forth in Section 1 above. The address to which
any Notice should be given, made or sent to either party may be changed by
written notice given by such party as above provided.
ARTICLE 24: MISCELLANEOUS.
     24.01 Benefit. All terms, covenants and conditions on this Lease shall be
binding upon and inure to the benefit of and shall apply to the respective
heirs, executors, administrators, successors, assigns and legal representatives
of Landlord and Tenant.
     24.02 Execution and Delivery. The execution of this Lease by Tenant and
delivery of the same to Landlord or Landlord’s Management Agent do not
constitute a reservation of or option to lease the Premises or an agreement by
Landlord to enter into a Lease, and this Lease shall become effective only if
and when Landlord executes and delivers a counterpart hereof to Tenant. Tenant
shall not record this Lease or any memorandum or other evidence hereof. Tenant
acknowledges and agrees that by executing and delivering this Lease to Landlord
or Landlord’s agent Tenant has made an offer to Landlord which offer may not be
revoked, altered or modified for a period of ten (10) business days and,
thereafter, only if Landlord has failed to countersign a copy of this Lease
prior to Landlord’s receipt of a written revocation from Tenant.
     24.03 Applicable Law. This Lease shall be governed by and construed in
accordance with the laws of the state in which the Building is located.
     24.04 Non-Waiver of Defaults. No waiver of any provision of this Lease
shall be implied by any failure of Landlord to enforce any remedy on account of
the violation of such provision, even if such violation be continued or repeated
subsequently, and no express waiver shall affect any provision other than the
one specified in such waiver and in that event only for the time and in the
manner specifically stated. No endorsement or statement on any check or any
letter accompanying any check or payment of Rent shall be deemed an accord and
satisfaction. Landlord may accept any such check or payment without prejudice to
Landlord’s right to recover the balance due of any installment or payment of
Rent or pursue any other remedies available to Landlord with respect to any
existing defaults. None of the terms, covenants or conditions of this Lease can
be waived by either Landlord or Tenant except by appropriate written instrument.
     24.05 Force Majeure. Landlord shall not be deemed in default with respect
to the failure to perform any of the terms, covenants and conditions of this
Lease on Landlord’s part to be performed, if such failure is due in whole or in
part to any strike, lockout, labor dispute (whether legal or illegal), civil
disorder, inability to procure materials, failure of power, restrictive
governmental laws and regulations, riots, insurrections, war, fuel shortages,
accidents, casualties, Acts of God, acts caused directly or indirectly by Tenant
(or Tenant’s agents, employees, guests or invitees), acts of other tenants or
occupants of the Building or any other cause beyond the reasonable control of
Landlord. In such event, the time for performance by Landlord shall be extended
by an amount of time equal to the period of the delay so caused.
     24.06 Financial Statements. Tenant shall, when requested by Landlord from
time to time, furnish a true and accurate audited statement of its financial
condition prepared in conformity with generally accepted accounting principles
and in a form reasonably satisfactory to Landlord.
     24.07 Relationship of Parties. Nothing contained in this Lease shall create
any relationship between the parties hereto other than that of Landlord and
Tenant, and it is acknowledged and agreed that Landlord shall not be

13



--------------------------------------------------------------------------------



 



deemed to be a partner of Tenant in the conduct of its business, or a joint
venturer or a member of a joint or common enterprise with Tenant.
     24.08 Amendments. This Lease contains and embodies the entire agreement of
the parties hereto, and no representation, inducements or agreements, oral or
otherwise, not contained in this Lease shall be of any force or effect. This
Lease may not be modified in whole or in part in any manner other than by an
instrument in writing duly signed by both parties hereto.
     24.09 Confidentiality. Tenant shall at all times keep the terms and
conditions of this Lease confidential and shall not disclose the terms thereof
to any third party, except for its accountants, attorneys and other
professionals who have a legitimate business reason to know the terms of this
Lease. Without limitation to the generality of the foregoing, Tenant shall
specifically not release any information about lease rates, concessions, options
or rights to any current or prospective tenant or occupant of the Building.
Tenant hereby acknowledges that Landlord may suffer damages in the event of the
breach of this paragraph.
     24.10 Construction. The language in all parts of this Lease shall in all
cases be construed as a whole according to its fair meaning and neither strictly
for nor against either Landlord or Tenant. Article and Section headings in this
Lease are for convenience only and are not to be construed as part of this Lease
or in any way defining, limiting, amplifying, construing, or describing the
provisions hereof. Time is of the essence of this Lease and every term, covenant
and condition hereof. The words “Landlord” and “Tenant,” as herein used, shall
include the plural as well as the singular. In the event there is more than one
person or entity which executes this Lease as Tenant, the obligations to be
performed and liability of all such persons and entities shall be joint and
several. All of the covenants of Tenant hereunder shall be deemed and construed
to be “conditions” as well as “covenants” as though the words specifically
expressing or importing conditions were used in each separate instance. Landlord
and Tenant agree that in the event any term, covenant or condition herein
contained (other than with respect to the payment of Rent) is held to be invalid
or void by any court of competent jurisdiction, the invalidity of any such term,
covenant or condition shall in no way affect any other term, covenant or
condition herein contained.
     24.11 Brokers. Landlord and Tenant represent and warrant unto each other
that each has directly dealt with and only with Landlord’s Management Agent and
the Brokers, if any, identified in Article 1 of this Lease as broker in
connection with this Lease, and agree to indemnify and hold harmless each other
from and against any and all claims or demands, damages, liabilities and
expenses of any type or nature whatsoever arising by reason of the incorrectness
or breach of the aforesaid representation or warranty.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the
day and year first above written.

                              LANDLORD:       TENANT:    
 
                            SP4 190 S. LASALLE, L.P.,
a Delaware limited partnership       THOMAS WEISEL PARTNERS GROUP, INC.,
a Delaware corporation        
 
                            By:   SP 190 S. LASALLE GP, L.L.C., a Delaware
limited liability company, its general partner       By:   /s/ Shaugn Stanley  
 
 
                  Name:   Shaugn Stanley    
 
                  Title:   Managing Director     By:   /s/ Mark Zikakis        
                                          Mark Zikakis, Vice President          
         
 
                            By:   /s/ Philip G. Hench                          
                   
 
  Name:   Philip G. Hench                    
 
  Title:   Vice President                    

15



--------------------------------------------------------------------------------



 



RIDER TO LEASE
Landlord and Tenant hereby agree that the following provisions are hereby added
to the Lease:
     1. Definitions. The capitalized terms used herein shall have the same
definition as set forth in the Lease, unless otherwise defined herein.
     2. Expansion/Termination. Landlord agrees to use commercially reasonable
efforts to accommodate Tenant’s growth needs within the Building. In the event
that Landlord and Tenant agree on mutually acceptable terms applicable to any
replacement of the Premises, Landlord and Tenant shall use commercially
reasonable efforts to reach agreement on a new lease for the replacement
premises, in which event this lease shall be terminated.
     3. Conflict. In the event of any express conflict or inconsistency between
the terms of this Rider and the terms of the Lease, the terms of this Rider
shall control and govern.
[Remainder of Page Intentionally Left Blank]

16